Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 1/28/2022 are persuasive and hence Nakajima (US2016/0107376) is disqualified as prior art.  The closest prior art reference, Shibahara (JP2012046781A) discloses a copper-resin laminate for a printed wiring board comprising a polytetrafluoroethylene substrate that is surface treated with an aminosilane coupling agent forming a self-assembled monolayer having a siloxane structure that is chemically bonded to reactive groups such as hydroxyl groups formed on the surface of the fluororesin by plasma treatment, providing a water contact angle of 90 or less, however, Shibahara does not teach or fairly suggest that the fluororesin substrate has an optical transmittance of 50% or more at a wavelength of 600nm and that the treated or modified surface has a mean surface roughness Ra of 4 µm or less, as in the instantly claimed invention.  Further, none of the X references cited in the related International Search Report teaches and/or fairly suggests a printed wiring board as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 10, 2022